       Case 2:17-cv-00152-GMS Document 320 Filed 07/09/19 Page 1 of 3



 1   Kathleen L. Wieneke, Bar #011139
     Christina Retts, Bar #023798
 2   WIENEKE LAW GROUP PLC
     1095 West Rio Salado Parkway, Suite 209
 3   Tempe, AZ 85281
     Telephone: (602) 715-1868
 4   Fax: (602) 455-1109
     Email: kwieneke@wienekelawgroup.com
 5   Email: cretts@wienekelawgroup.com
 6   Attorneys for Defendants City of Mesa, Brian
     Elmore, Christopher Doane, Bryan Cochran,
 7   and Richard Gomez
 8
 9
                             UNITED STATES DISTRICT COURT
10
                                    DISTRICT OF ARIZONA
11
     Laney Sweet, an individual, et al.,                   NO. 2:17-cv-00152-GMS
12                                                         LEAD CASE
                                             Plaintiffs,
13                                                         CONSOLIDATED WITH:
                   v.                                      NO. 2:17-cv-00715-GMS
14
     City of Mesa, et al.,                             CITY DEFENDANTS’ JOINDER IN
15                                                     PORTIONS OF LANGLEY’S
                                           Defendants. REPLIES IN SUPPORT OF
16                                                     MOTION FOR SUMMARY
                                                       JUDGMENT
17
     Grady Shaver, et al.,
18
                                             Plaintiffs,
19
                   v.
20
     City of Mesa, et al.,
21
                                           Defendants.
22
23          The City Defendants hereby join in certain arguments advanced by Defendant
24   Langley. Defendants join in Doc. 313, pp. 2-4, “The Shaver Plaintiffs Are Not Entitled to
25   Additional Discovery;” and Doc. 314, pp. 2-9. Pursuant to Local Rule of Civil Procedure
26   7.1(d)(2), Defendants incorporate by reference these arguments.
27
     ///
28
      Case 2:17-cv-00152-GMS Document 320 Filed 07/09/19 Page 2 of 3



 1         DATED this 9th day of July, 2019.
 2
                                            WIENEKE LAW GROUP, PLC
 3
 4                                    By:   /s/ Christina G. Retts
                                            Kathleen L. Wieneke
 5                                          Christina Retts
                                            1095 West Rio Salado Parkway, Suite 209
 6
                                            Tempe, Arizona 85281
 7                                          Attorneys for Defendant Defendants City of
                                            Mesa, Brian Elmore, Christopher Doane, Bryan
 8                                          Cochran, and Richard Gomez
 9
                                CERTIFICATE OF SERVICE
10
            I hereby certify that on 9th day of July, 2019, I electronically transmitted the
11   attached document to the Clerk’s Office using the CM/ECF System for filing and
12   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

13   Mark D Zukowski:             mzukowski@jshfirm.com,
                                  klewis@jshfirm.com
14
15   James J Belanger:            jjb@jbelangerlaw.com,
                                  lmj@jbelangerlaw.com
16
17   Daniel J O'Connor            caseadmin@occlaw.com

18   William August Richards      brichards@baskinrichards.com,
                                  cmcdonald@baskinrichards.com
19
20   Alan S. Baskin               alan@baskinrichards.com

21   Jonathan Paul Barnes         jbarnes@jshfirm.com,
22                                gstahly@jshfirm.com

23   David Calvin Potts           dpotts@jshfirm.com,
                                  scoffey@jshfirm.com
24
25   Spencer Garrett Scharff      scharff@scharffplc.com

26   Sven Kortne Budge            sbudge@budgelawfirm.com
27
     Mark John Geragos            mark@geragos.com,
28                                geragos@geragos.com
                                               2
      Case 2:17-cv-00152-GMS Document 320 Filed 07/09/19 Page 3 of 3



 1   Benjamin Meiselas           ben@geragos.com,
 2                               geragos@geragos.com

 3   Gene Nicholas Chavez        gene@chavezlawoffices.com,
                                 chavezlawoffices@gmail.com
 4
 5         I hereby certify that on this same date, I served the attached document by U.S.
     Mail, postage prepaid, on the following, who is not a registered participant of the
 6   CM/ECF System: N/A.
 7
                                     By:   /s/ Lindsey M. Piasecki
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
